Citation Nr: 0522350	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Upon receipt of the statement of the 
case, which was more than one year after the rating decision, 
the veteran requested a 90-day extension beyond the allotted 
60 days to submit his substantive appeal.  The RO granted a 
60-day extension from August 2003.  The veteran submitted his 
substantive appeal within the allotted 60 days.  Thus, his 
substantive appeal was timely.

The veteran testified at a Travel Board in May 2005 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.


FINDINGS OF FACT

1.  The veteran was treated for hepatitis, type unknown, 
after his discharge from active service.

2.  The evidence of record does not show hepatitis to have 
been caused or made worse by active military service.


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., became effective after 
the veteran filed his claim in 1999.  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
mandated an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326, implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 2003).  
Thus, the VCAA applies to the veteran's claim.

VCAA duty to notify

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Appeals For Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held that, 
although the VCAA, by its terms, envisions the requisite 
notice being provided prior to the initial adjudication of a 
claim, in light of the Secretary's determination and VA 
O.G.C. Prec. Op. No. 7-2003, a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant even if 
the adjudication occurred prior to the VCAA.  Pelegrini, 118 
Vet. App. at 119-120.  The Court further held, however, that 
in pre-VCAA cases such as the veteran's, where the RO could 
not have complied with the notice requirements, the initial 
adjudication was not error and need not be vacated.  Id. at 
120.  An appellant in a pre-VCAA claim, however, is entitled 
to a "VCAA content-complying notice" and proper subsequent 
VA process" before completion of appellate review.  
Pelegrini, 118 Vet. App. at 120.  The veteran in fact 
received such notice during the appeal process. 

In a letter dated in July 2001 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would obtain any federal 
records he identified as related to his claim.  The letter 
also informed him that the RO would obtain any private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
The letter further instructed the veteran to list the type 
hepatitis he was claiming, listed the known risk factors for 
hepatitis, and instructed him to use the provided VA Forms 
21-4138 to identify the type hepatitis he was claiming and 
the risk factors which applied to him.  The letter also 
informed the veteran to send information which described 
additional evidence or the evidence itself, which the Board 
construes as reasonably informing him to submit any evidence 
in his possession.  The veteran received additional VCAA 
notice letters in May 2002 and December 2003.

The Board finds that the letter, the May 2002 letter, and the 
December 2003 letter meet the notice-content requirements of 
the VCAA.  38 U.S.C.A. §§ 5103(a) and 5103(b)(3); 38 C.F.R. 
§ 3.159(b)(1); VA O.G.C. Prec. Op. No. 1-2004 (February 24, 
2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Quartuccio v. 
Principi, 16 Vet. App. 183.

VCAA duty to assist

The RO obtained the veteran's VA treatment records and 
arranged for an appropriate examination.  Neither the veteran 
nor his representative asserts that there is additional 
evidence to be obtained or that there is a request for 
assistance that was not been acted on.  All records obtained 
or generated have been associated with the claim file.  Thus, 
the Board finds that the RO has complied with the duty to 
assist the veteran with the development of his claim, 
38 C.F.R. § 3.159(c), and that he received proper VA process.

Factual background

The veteran filed for entitlement to service connection for 
hepatitis in September 1999.  An October 2000 rating decision 
denied the claim.

In September 1971, shortly after his return from Vietnam, the 
veteran presented with complaints of an ulcerated penile 
lesion, which had been treated in Vietnam but had not 
resolved.  He was diagnosed with lymphogranuloma venerum and 
treated with antibiotics.  No other condition or sexually 
transmitted disease was diagnosed or shown on laboratory 
tests.  The service medical records reflect no entries for 
complaints, findings, or treatment for hepatitis.  The 
December 1971 Report Of Medical Examination For Separation 
reflects that all areas were assessed as normal, and his 
serology test was non-reactive.  The claim file does not 
contain the veteran's in-service immunization record.

VA treatment records reflect that, in December 1972, the 
veteran presented with complaints of anorexia, loss of taste 
for cigarettes, and change in the color of his urine.  He 
reported a four-day history of dark urine and related that a 
cousin had yellow jaundice two months earlier.  Examination 
revealed ischeric scleria and skin lesions which were 
draining and not healing.  The examiner rendered a diagnosis 
of acute viral hepatitis, type unknown, and the veteran was 
admitted for in-patient treatment.  He was treated with rest 
and released.

The June 2002 VA examination report reflects that the veteran 
denied any recurrence of the lesions in his suprapubic area, 
and he related that he contracted them from sexual contact 
with Vietnamese women.  The examiner noted that the veteran 
apparently was diagnosed with hepatitis B at some time and 
clinical hepatitis in 1974, for which he was hospitalized.  
The examiner observed that the veteran had never had a liver 
biopsy, and he was not having any symptoms of fatigue at the 
time of the examination.  Neither had he been administered 
Interferon or Ribavirin, and the examiner observed that the 
veteran recovered quite well from the hepatitis.  Physical 
examination revealed the liver, kidneys, and spleen as not 
palpable.  There were small scars from the penile lesions 
which were visible but not deforming or tender.  The examiner 
rendered a diagnosis of hepatitis B by history.  The examiner 
noted that all of the veteran's liver function tests were 
within normal limits, that the hepatitis C test was positive 
but the Hepatitis B test was negative.  The examiner opined 
that, more likely than not, the veteran contracted sexually 
transmitted hepatitis C, and that it was not relate to his 
active military service, which the examiner estimated was 
concluded 18 months prior to his infection.
The veteran asserted in his substantive appeal that he 
contracted hepatitis in active service either by immunization 
via air gun injection during his induction or as a result of 
too many sexual contacts while in Vietnam.  He repeated these 
assertions at the Travel Board hearing and also added that, 
while serving in Vietnam, a known drug addict once used his 
razor.  The veteran related that the individual ingested his 
drugs by injection.  The veteran did not relate any 
information as to whether he noted any blood residue on his 
razor after it was supposedly used by the person.  Further, 
the veteran had no knowledge as to whether the drug abuser or 
any of the women with whom he had sexual contact were ever 
diagnosed with hepatitis.  As concerned the latter, the 
veteran related that, all he knew was that a lot of the guys 
got sick and then would disappear.

Applicable law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service, or by evidence that 
a presumptive period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).


Analysis

The Veterans Benefit Administration (VBA) has published the 
following guidance for adjudicating hepatitis claims, which 
states in part as follows:

Population studies suggest HCV can be sexually 
transmitted.  However, the chance for sexual 
transmission of hepatitis C is well below 
comparable rates for HIV/AIDS or hepatitis B 
infection. . . .  The hepatitis B virus is heartier 
and more readily transmitted than hepatitis C 
[HCV].  While there is at least one case report of 
hepatitis B being transmitted by an airgun 
injection, thus far, there have been no case 
reports of HCV being transmitted by an airgun 
transmission.  The source of infection is unknown 
in about 10 percent of acute HCV cases and in 30 
percent of chronic HCV cases.  These infections may 
have come from blood-contaminated cuts or wounds, 
contaminated medical equipment or multi-dose vials 
of medications.  
 
The large majority of HCV infections can be 
accounted for by known modes of transmission, 
primarily transfusion of blood products before 
1992, and injection drug use.  Despite the lack of 
any scientific evidence to document transmission of 
HCV with airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

The Board finds no evidence in the record that the veteran 
has any medical training.  Lay persons may relate symptoms 
they observed, but they may not render an opinion on matters 
which require medical knowledge, such as the underlying 
condition which is causing the symptoms observed.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Thus, he is not competent to opine on the 
underlying cause of his hepatitis.  Further, the evidence of 
record shows the veteran's assertions on the source of his 
infection to be no more than speculative or conjecture.

There is no evidence that the person whom he claimed used his 
razor was ever infected with hepatitis.  Moreover, the 
veteran did not even assert that he noted any blood or other 
body fluid on his razor after the supposed use.  As noted 
above, the veteran's in-service immunization record is not 
among the service medical records, so there is no evidence 
other than the veteran's assertions as to how he received his 
immunizations.  Nonetheless, the physical examination at 
separation revealed no evidence of infection.  Finally, the 
examiner at the VA examination opined that the veteran 
contracted his hepatitis C after his active service.

The Board notes that the dates reflected in the June 2002 
examination report are not consistent with those in the 
treatment records associated with the claim file.  The 
examiner noted the veteran was treated for hepatitis in 1974, 
whereas the VA treatment records reflect that he was 
diagnosed and treated in December 1972, which was not 18 
months after his separation from active service but 11.  That 
time frame is not critical, however, as hepatitis is not one 
of the diseases subject to service connection on a 
presumptive basis.  See 38 C.F.R. § 3.309(a).  Further, the 
examiner's opinion was based on an interpretation of the 
laboratory values and findings of the physical examination.  
Thus, the Board finds no substantive basis on which to reject 
the examiner's opinion because of the mistaken date of 
infection.  The same rationale applies to the VBA position on 
the general likelihood of contraction of hepatitis C via 
sexual transmission.  That position does not preclude an 
examiner from concluding to the contrary.  Thus, the Board 
finds that the evidence preponderates against the claim.  
38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for hepatitis is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


